                         Case 1:19-bk-02093-HWV
     Exhibit Page 1 of 14
Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22
                         Desc
                                                    Case 1:19-bk-02093-HWV   Doc 45 Filed 04/27/20 Entered 04/27/20 16:23:16   Desc
                                                                             Main Document    Page 1 of 3
                         Case 1:19-bk-02093-HWV
     Exhibit Page 2 of 14
Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22
                         Desc
                                                    Case 1:19-bk-02093-HWV   Doc 45 Filed 04/27/20 Entered 04/27/20 16:23:16   Desc
                                                                             Main Document    Page 2 of 3
                                                              4/27/20
for




Case
 Case1:19-bk-02093-HWV
      1:19-bk-02093-HWV Doc
                         Doc52-2
                             45 Filed
                                   Filed04/27/20
                                         12/22/20 Entered
                                                     Entered04/27/20
                                                             12/22/2016:23:16
                                                                      14:57:22 Desc
                                                                                Desc
                         MainExhibit
                              Document Page Page
                                             3 of 14
                                                   3 of 3
   James Robertson,     Everett Anschutz,    David J. Schneid,    John Crane, Esquire
   Esquire              Esquire              Esquire
   Member of Texas      Member of Texas      Member of Florida    Member of Texas Bar
   Bar                  Bar                  Bar


  July 14, 2020

  Paul Donald Murphy-Ahles
  Dethlefs Pykosh & Murphy
  2132 Market Street
  Camp Hill, PA 17011
  717-975-9446
  Fax : 717-975-2309
  Email: pmurphy@dplglaw.com

  Michael Matthew Daly
  138 North Keesey Street
  York, PA 17402

  SENT VIA EMAIL AND U.S. MAIL

  RE: Notice of Default for Michael Matthew Daly
  Case No: 1:19-bk-02093-HWV

  Dear Debtor and Debtor’s Counsel,

  I represent Shellpoint Mortgage Servicing, as servicer for Newrez LLC D/B/A Shellpoint Mortgage
  Servicing, the servicer for mortgage on your property located at 138 North Keesey Street. York, PA 17402
  Please consider this letter as a Notice of Default under the terms of the Stipulation Vacating Relief (DE
  #45) (“Stipulation”).

  According to for Newrez LLC D/B/A Shellpoint Mortgage Servicing, the Debtor has not made the
  following payments pursuant to the Stipulation. Pursuant to the Stipulation, entered on April 27, 2020,
  Order Modifying Stay hereby provides notice demanding the default be cured within fourteen (14) days of
  the date of this notice.

  The breakdown of the Debtors’ default is as follows:




Case 1:19-bk-02093-HWV           Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22                  Desc
                                      Exhibit Page 4 of 14
                    April 01, 2020 Post-Petition Payment                     $1,195.99
                    May 01, 2020 Post-Petition Payment                       $1,195.99
                    June 01, 2020 Post-Petition Payment                      $1,195.99
                    Total Amount Due to Cure Default:                        $3,587.97

  The address where payments should be sent is:

  Shellpoint Mortgage Servicing
  PO Box 740039
  Cincinnati, Ohio 45274-0039

  Pursuant to the Stipulation, failure to cure this default within fourteen (14) days from the date of this notice
  will result in Newrez LLC D/B/A Shellpoint Mortgage Servicing filing an order terminating the automatic
  stay.

  Please notify me once the payment has been sent, and please provide me with proof of the payment as well.
  Should you have any further questions, please feel free to contact me.

  Sincerely,

  /s/_Charles G. Wohlrab
  Charles G. Wohlrab, Esq.

                                                             Robertson, Anschutz, Schneid & Crane
                                                             LLC
                                                             Attorney for Secured Creditor
                                                             10700 Abbott’s Bridge Rd., Suite 170
                                                             Duluth, GA 30097
                                                             Telephone: (470) 321-7112




Case 1:19-bk-02093-HWV             Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22                       Desc
                                        Exhibit Page 5 of 14
Post-Petition                                                            Suspense
              Date Received Amount Received         Amount Due                           Suspense Balance
  Due date                                                              Application

                             Stip Fwd                                                                        Loan Number
    4/1/2020     12/8/2020              $6,000.00       $1,195.99   $        4,804.01    $       4,804.01    Debtor                          Daly, Michael
    5/1/2020                                            $1,195.99   $       (1,195.99)   $       3,608.02    BK filed date                      5/14/2019
    6/1/2020                                            $1,195.99   $       (1,195.99)   $       2,412.03    BK Case #                            1902093
    7/1/2020                                            $1,195.99   $       (1,195.99)   $       1,216.04    Loan Acquired                        2/4/2020
    8/1/2020                                            $1,195.99   $       (1,195.99)   $          20.05    Post Next Due                      9/1/2020
    9/1/2020                                            $1,195.99   $       (1,195.99)   $      (1,175.94)   Suspense              $               20.05
   10/1/2020                                            $1,195.99   $       (1,195.99)   $      (2,371.93)
   11/1/2020                                            $1,195.99   $       (1,195.99)   $      (3,567.92)
   12/1/2020                                            $1,195.99   $       (1,195.99)   $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)         Due Date            Due Amount          # Months       Total Due
                                                                    $             -      $      (4,763.91)   9/1/2020-12/1/2020                $1,195.99       4      $         4,783.96
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                            $              -
                                                                    $             -      $      (4,763.91)                                                   Subtotal $         4,783.96
                                                                    $             -      $      (4,763.91)                                            Less Unapplied $             20.05
                                                                    $             -      $      (4,763.91)                                    Total to bring current $          4,763.91
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)   $           4,783.96
                                                                    $             -      $      (4,763.91)   $          (4,763.91)
                                                                    $             -      $      (4,763.91)   $              20.05 unapplied
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)   Payment Address:
                                                                    $             -      $      (4,763.91)   Shellpoint Mortgage Servicing
                                                                    $             -      $      (4,763.91)   PO Box 740039
                                                                    $             -      $      (4,763.91)   Cincinnati, OH 45274-0039
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)   Overnight Payment Address:
                                                                    $             -      $      (4,763.91)   Shellpoint Mortgage Servicing
                                                                    $             -      $      (4,763.91)   Attn Payment Processing
                                                                    $             -      $      (4,763.91)   55 Beattie Place Ste 500MS-501
                                                                    $             -      $      (4,763.91)   Greenville, SC 29601
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)
                                                                    $             -      $      (4,763.91)




                                                    Case 1:19-bk-02093-HWV       Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22            Desc
                                                                                      Exhibit Page 6 of 14
Transaction_Date Effective_Date     Due_Date Transaction_Amount
          4/3/2020       4/3/2020    4/5/2020             ($131.70)
         4/29/2020      4/29/2020    6/1/2018               ($8.05)
          5/1/2020       5/1/2020    6/1/2018              ($45.00)
          5/7/2020       5/7/2020    5/5/2020             ($131.70)
          5/8/2020       5/8/2020    6/1/2018             ($850.00)
         5/14/2020      5/14/2020    6/1/2018              ($20.00)
         5/21/2020      5/21/2020    6/1/2018               $20.00
         5/21/2020      5/21/2020    6/1/2018              ($20.00)
         5/21/2020      5/21/2020    6/1/2018              ($20.00)
         6/10/2020      6/10/2020    6/5/2020             ($131.70)
         6/17/2020      6/17/2020    6/1/2018              ($20.00)
         6/18/2020      6/18/2020    6/1/2018               ($5.27)
         6/23/2020      6/23/2020    6/1/2018               ($1.50)
         6/26/2020      6/26/2020    7/5/2020             ($131.70)
          7/1/2020       7/1/2020    6/1/2018               ($0.10)
          7/1/2020       7/1/2020    6/1/2018               ($0.05)
         7/20/2020      7/20/2020    6/1/2018              ($20.00)
         7/20/2020      7/20/2020    6/1/2018               ($5.00)
         7/21/2020      7/21/2020    6/1/2018             ($100.00)
         7/31/2020      7/31/2020   8/31/2020           ($2,605.27)
          8/6/2020       8/6/2020    8/1/2020             ($131.70)
         8/14/2020      8/14/2020    6/1/2018               $92.45
         8/14/2020      8/14/2020    6/1/2018               $75.54
         8/16/2020      8/16/2020    6/1/2018              $167.99
         8/16/2020      8/16/2020    6/1/2018             ($167.99)
         8/18/2020      8/18/2020    6/1/2018              ($20.00)
          9/1/2020       9/1/2020    9/1/2020             ($131.70)
          9/2/2020       9/2/2020    6/1/2018               ($7.00)
          9/8/2020       9/8/2020    6/1/2018              ($68.75)
          9/8/2020       9/8/2020    6/1/2018              ($12.00)
         9/21/2020      9/21/2020    6/1/2018              $251.60
         9/21/2020      9/21/2020    6/1/2018              $307.93
         9/22/2020      9/22/2020    6/1/2018              $559.53
         9/22/2020      9/22/2020    6/1/2018             ($559.53)
         9/24/2020      9/24/2020    6/1/2018              ($20.00)
         9/29/2020      9/29/2020    6/1/2018              $850.00
         9/29/2020      9/29/2020    6/1/2018             ($850.00)
         10/5/2020      10/5/2020   10/1/2020             ($131.70)
       10/19/2020     10/19/2020     6/1/2018              ($20.00)
       10/20/2020     10/20/2020     6/1/2018              $373.02
       10/20/2020     10/20/2020     6/1/2018             ($373.02)
       10/20/2020     10/19/2020     6/1/2018              $167.73
       10/20/2020     10/19/2020     6/1/2018              $205.29
         11/1/2020      11/1/2020    6/1/2018               ($0.15)
         11/3/2020      11/3/2020   11/1/2020             ($131.70)
         11/6/2020      11/5/2020    6/1/2018               $84.80
         11/6/2020      11/5/2020    6/1/2018              $103.78
         11/8/2020      11/8/2020    6/1/2018              $188.58
         11/8/2020      11/8/2020    6/1/2018             ($188.58)



Case 1:19-bk-02093-HWV        Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22   Desc
                                   Exhibit Page 7 of 14
      12/3/2020   12/3/2020    6/1/2018         ($20.00)
      12/4/2020   12/4/2020   12/1/2020        ($131.70)
      12/8/2020   12/8/2020    2/1/2019         $372.40
      12/8/2020   12/8/2020    1/1/2019         $703.45
      12/8/2020   12/8/2020   12/1/2018         $703.45
      12/8/2020   12/8/2020   11/1/2018         $703.45
      12/8/2020   12/8/2020   10/1/2018         $703.45
      12/8/2020   12/8/2020    9/1/2018         $703.45
      12/8/2020   12/8/2020    8/1/2018         $703.45
      12/8/2020   12/8/2020    7/1/2018         $703.45
      12/8/2020   12/8/2020    6/1/2018         $703.45
      12/8/2020   12/8/2020    6/1/2018          ($5.00)




Case 1:19-bk-02093-HWV   Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22   Desc
                              Exhibit Page 8 of 14
Description                          Sub_Code              Money_Type    Reversal_Flag
Insurance Premium Disbursement       Routine Inspection    None          None
3rd Party Recov Fees Disb            Certified Mail Cost   ACH           None
3rd Party Recov Fees Disb            Bk Costs              Check         None
Insurance Premium Disbursement       Routine Inspection    None          None
Other Fees Disb                      Motion For Relief     Check         None
Other Fees Disb                      Property Inspection   Check         None
Other Fee Payment                    Property Inspection   Lockbox       None
Other Fees Disb                      Property Inspection   Check         None
3rd Party Recov Fees Pmt             Property Inspection   Lockbox       None
Insurance Premium Disbursement       Routine Inspection    None          None
Other Fees Disb                      Property Inspection   Check         None
Nonrecoverable Fees Disb             Insurance Cost        ACH           None
3rd Party Recov Fees Disb            Tax Search Report     ACH           None
Insurance Premium Disbursement       Routine Inspection    None          None
3rd Party Recov Fees Disb            Insurance Cost        ACH           None
3rd Party Recov Fees Disb            Insurance Cost        ACH           None
Other Fees Disb                      Property Inspection   Check         None
3rd Party Recov Fees Disb            Tax Agency Cost       ACH           None
3rd Party Recov Fees Disb            Bk Costs              Check         None
Tax Bill 1 Disbursement              Lien Release Cost     None          None
Insurance Premium Disbursement       Routine Inspection    None          None
Prepetition Unapplied Pmt                                  Wire          None
Prepetition Unapplied Pmt                                  Wire          None
Escrow Only Payment                                        Prepetition   None
Prepetition Unapplied Pmt                                  Prepetition   None
Other Fees Disb                      Property Inspection   Check         None
Insurance Premium Disbursement       Routine Inspection    None          None
3rd Party Recov Fees Disb            Document Retrieval    ACH           None
3rd Party Recov Fees Disb            Recording AOM         ACH           None
3rd Party Recov Fees Disb            Assignment Prep       ACH           None
Prepetition Unapplied Pmt                                  Wire          None
Prepetition Unapplied Pmt                                  Wire          None
Escrow Only Payment                                        Prepetition   None
Prepetition Unapplied Pmt                                  Prepetition   None
Other Fees Disb                      Property Inspection   Check         None
Other Fee Payment                    Motion For Relief     Lockbox       None
3rd Party Recov Fees Pmt             Bk Costs              Lockbox       None
Insurance Premium Disbursement       Routine Inspection    None          None
Other Fees Disb                      Property Inspection   Check         None
Escrow Only Payment                                        Prepetition   None
Prepetition Unapplied Pmt                                  Prepetition   None
Prepetition Unapplied Pmt                                  Lockbox       None
Prepetition Unapplied Pmt                                  Lockbox       None
3rd Party Recov Fees Disb            Certified Mail Cost   ACH           None
Insurance Premium Disbursement       Routine Inspection    None          None
Prepetition Unapplied Pmt                                  Wire          None
Prepetition Unapplied Pmt                                  Wire          None
Escrow Only Payment                                        Prepetition   None
Prepetition Unapplied Pmt                                  Prepetition   None



Case 1:19-bk-02093-HWV           Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22       Desc
                                      Exhibit Page 9 of 14
Other Fees Disb                      Property Inspection   Check   None
Insurance Premium Disbursement       Routine Inspection    None    None
Unapplied Payment                                          Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
Regular Payment                                            Check   None
3rd Party Recov Fees Disb            Tax Agency Cost       ACH     None




Case 1:19-bk-02093-HWV           Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22   Desc
                                     Exhibit Page 10 of 14
Reversal_Code   Principal_Amount   Interest_Amount   Escrow_Amount Late_Charges
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                       ($2,605.27)     $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                          $167.99      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                          $559.53      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                          $373.02      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                         ($131.70)     $0.00
None                                                            $0.00      $0.00
None                                                            $0.00      $0.00
None                                                          $188.58      $0.00
None                                                            $0.00      $0.00



Case 1:19-bk-02093-HWV        Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22    Desc
                                  Exhibit Page 11 of 14
None                                                 $0.00       $0.00
None                                              ($131.70)      $0.00
None                                                 $0.00       $0.00
None                $213.10         $490.35          $0.00       $0.00
None                $212.37         $491.08          $0.00       $0.00
None                $211.65         $491.80          $0.00       $0.00
None                $210.92         $492.53          $0.00       $0.00
None                $210.20         $493.25          $0.00       $0.00
None                $209.48         $493.97          $0.00       $0.00
None                $208.76         $494.69          $0.00       $0.00
None                $208.05         $495.40          $0.00       $0.00
None                                                 $0.00       $0.00




Case 1:19-bk-02093-HWV   Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22   Desc
                             Exhibit Page 12 of 14
Principal_Balance Escrow_Balance Late_Charge_Balance Suspense_Balance
       $144,117.38      ($9,519.09)              $0.00                 0
       $144,117.38      ($9,519.09)              $0.00                 0
       $144,117.38      ($9,519.09)              $0.00                 0
       $144,117.38      ($9,650.79)              $0.00                 0
       $144,117.38      ($9,650.79)              $0.00                 0
       $144,117.38      ($9,650.79)              $0.00                 0
       $144,117.38      ($9,650.79)              $0.00                 0
       $144,117.38      ($9,650.79)              $0.00                 0
       $144,117.38      ($9,650.79)              $0.00                 0
       $144,117.38      ($9,782.49)              $0.00                 0
       $144,117.38      ($9,782.49)              $0.00                 0
       $144,117.38      ($9,782.49)              $0.00                 0
       $144,117.38      ($9,782.49)              $0.00                 0
       $144,117.38      ($9,914.19)              $0.00                 0
       $144,117.38      ($9,914.19)              $0.00                 0
       $144,117.38      ($9,914.19)              $0.00                 0
       $144,117.38      ($9,914.19)              $0.00                 0
       $144,117.38      ($9,914.19)              $0.00                 0
       $144,117.38      ($9,914.19)              $0.00                 0
       $144,117.38     ($12,519.46)              $0.00                 0
       $144,117.38     ($12,651.16)              $0.00                 0
       $144,117.38     ($12,651.16)              $0.00            167.99
       $144,117.38     ($12,651.16)              $0.00             75.54
       $144,117.38     ($12,483.17)              $0.00                 0
       $144,117.38     ($12,651.16)              $0.00                 0
       $144,117.38     ($12,483.17)              $0.00                 0
       $144,117.38     ($12,614.87)              $0.00                 0
       $144,117.38     ($12,614.87)              $0.00                 0
       $144,117.38     ($12,614.87)              $0.00                 0
       $144,117.38     ($12,614.87)              $0.00                 0
       $144,117.38     ($12,614.87)              $0.00            559.53
       $144,117.38     ($12,614.87)              $0.00            307.93
       $144,117.38     ($12,055.34)              $0.00                 0
       $144,117.38     ($12,614.87)              $0.00                 0
       $144,117.38     ($12,055.34)              $0.00                 0
       $144,117.38     ($12,055.34)              $0.00                 0
       $144,117.38     ($12,055.34)              $0.00                 0
       $144,117.38     ($12,187.04)              $0.00                 0
       $144,117.38     ($12,187.04)              $0.00                 0
       $144,117.38     ($11,814.02)              $0.00                 0
       $144,117.38     ($12,187.04)              $0.00                 0
       $144,117.38     ($12,187.04)              $0.00            373.02
       $144,117.38     ($12,187.04)              $0.00            205.29
       $144,117.38     ($11,814.02)              $0.00                 0
       $144,117.38     ($11,945.72)              $0.00                 0
       $144,117.38     ($11,945.72)              $0.00            188.58
       $144,117.38     ($11,945.72)              $0.00            103.78
       $144,117.38     ($11,757.14)              $0.00                 0
       $144,117.38     ($11,945.72)              $0.00                 0



Case 1:19-bk-02093-HWV      Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22   Desc
                                Exhibit Page 13 of 14
    $144,117.38   ($11,757.14)            $0.00                0
    $144,117.38   ($11,888.84)            $0.00                0
    $142,432.85   ($11,888.84)            $0.00            372.4
    $142,432.85   ($11,888.84)            $0.00                0
    $142,645.95   ($11,888.84)            $0.00                0
    $142,858.32   ($11,888.84)            $0.00                0
    $143,069.97   ($11,888.84)            $0.00                0
    $143,280.89   ($11,888.84)            $0.00                0
    $143,491.09   ($11,888.84)            $0.00                0
    $143,700.57   ($11,888.84)            $0.00                0
    $143,909.33   ($11,888.84)            $0.00                0
    $144,117.38   ($11,888.84)            $0.00                0




Case 1:19-bk-02093-HWV   Doc 52-2 Filed 12/22/20 Entered 12/22/20 14:57:22   Desc
                             Exhibit Page 14 of 14
